Judgment, Supreme Court, New York County (Renee White, J.), rendered January 31, 1995, convicting defendant, after a jury trial, of three counts of assault in the second degree, and sentencing him to concurrent terms of 1 to 3 years, unanimously affirmed. The matter is remanded to Supreme Court, New York County, for farther proceedings pursuant to CPL 460.50 (5).
Defendant’s arrest photo, redacted to remove any negative indication, was relevant under the circumstances presented and caused no prejudice to defendant (see, People v Pena, 243 AD2d 425).
The prosecutor’s summation comments on a witness’s' demeanor were appropriate in view of the testimony (see, People v Smith, 173 AD2d 416, lv denied 78 NY2d 974). Defendant’s remaining challenges to the People’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find the challenged comments to be fair responses to defendant’s summation (see, People v Overlee, 236 AD2d 133).
Concur — Sullivan, J. P., Rubin, Mazzarelli and Andrias, JJ.